Conviction is for theft of an automobile belonging to W. W. McCallie; punishment was assessed at two years in the penitentiary.
No bills of exception are brought forward. Two requested special charges were refused, but it does not appear from any notation thereon that any exception was reserved to the action of the court in declining to give them. They are only indorsed "refused" over the judge's signature. In such condition they may not be considered. See Linder v. State, 94 Tex. Crim. 316,250 S.W. 703, in which the question was discussed *Page 625 
at length in both the original opinion and the opinion on rehearing, and many authorities referred to. See also Cunningham v. State, 97 Tex.Crim. Rep., 262 S.W. 491; Benson v. State, 105 Tex.Crim. Rep., 287 S.W. 1097.
The car was stolen on a Sunday night from a point near a church in the city of Breckenridge where it had been driven by McCallie's wife. The car was discovered on Wednesday near a creek about two miles from the city. It had been stripped of practically all removable parts, including the casings, tubes and rims. In fact, about all that remained of the car was the body and the top. Some of the casings and tubes had certain marks or peculiarities about them by which the owner could identify them. A few days after the theft appellant was arrested in Mineral Wells where he was trying to sell casings and tubes which he then had in his possession, some of which were positively identified by McCallie as those taken from his car. If appellant made any explanation of his possession of the stolen property at the time of his arrest it is not disclosed by the record. No testimony was offered by appellant on the trial. The evidence sustains the conviction.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.